
	
		II
		112th CONGRESS
		2d Session
		S. 3551
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2012
			Mr. DeMint (for himself
			 and Mr. Corker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To require investigations into and a report on the
		  September 11–13, 2012, attacks on the United States missions in Libya, Egypt,
		  and Yemen, and for other purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Congress condemns
			 in the strongest terms possible the attacks on the United States diplomatic
			 missions in Libya, Egypt, and Yemen.
			(2)The American
			 people mourn the loss of our selfless public servants and offer our heartfelt
			 condolences to the families of those killed in Benghazi, Libya.
			2.Reports on
			 attacks at United States missions in Libya, Egypt, and Yemen
			(a)Report on
			 United States Embassy and Consulate attacks in Libya, Egypt, and Yemen
				(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the President shall submit to the Committee on Foreign Relations of
			 the Senate and the Committee on Foreign Affairs of the House of Representatives
			 a report on the September 11, 2012, attack on the United States Consulate in
			 Benghazi, Libya, the attacks on the United States Embassy in Cairo, Egypt, that
			 began on September 11, 2012, the September 13, 2012, attack on the United
			 States Embassy in Sana’a, Yemen, and the state of security at United States
			 diplomatic missions globally.
				(2)ContentThe
			 report required under paragraph (1) shall include the following
			 elements:
					(A)An accounting of
			 the events that occurred beginning on September 11, 2012, at the United States
			 Embassy in Cairo, Egypt, and the United States Consulate in Benghazi, Libya,
			 and on September 13, 2012, at the United States Embassy in Sana’a Yemen.
					(B)An accounting of
			 whether the United States Government had actionable intelligence before the
			 attacks on the United States Embassy in Cairo, the United States Consulate in
			 Benghazi, and the United States Embassy in Sana’a, including recommendations
			 for changes in resources, collection, and analysis in the future.
					(C)A statement on
			 and assessment of the responsiveness of the respective governments' security
			 forces once the attacks began.
					(D)An assessment of
			 the diplomatic security response in each of the affected locations and whether
			 different actions could have prevented or mitigated the attacks.
					(E)An assessment of
			 the level of cooperation by the Governments of Egypt, Libya, and Yemen into the
			 investigations of the attacks and their efforts to find and hold responsible
			 the perpetrators involved.
					(F)An assessment of
			 the state of security at United States embassies and consulates
			 globally.
					(b)Report on
			 recommended changes to security procedures at United States embassies and
			 consulates
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of State shall submit to the appropriate congressional
			 committees a report containing recommendations for improving security
			 operations at United States embassies and consulates globally.
				(2)ContentThe
			 report required under paragraph (1) shall include the following
			 elements:
					(A)Recommendations
			 for improving the hiring and training of security personnel at United States
			 embassies and consulates globally.
					(B)Recommendations
			 for improving the collection and sharing of intelligence on credible threats to
			 United States embassies and consulates globally.
					(3)Appropriate
			 congressional committees definedIn this subsection, the term
			 appropriate congressional committees means—
					(A)the Committee on
			 Foreign Relations and the Select
			 Committee on Intelligence of the Senate; and
					(B)the Committee on
			 Foreign Affairs and the Permanent Select
			 Committee on Intelligence of the House of
			 Representatives.
					
